Citation Nr: 1002819	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for a nervous disorder, 
to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for digestive 
disorders, to include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, 
to include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for muscle and joint 
pain, to include as secondary to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from November 1981 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims.  The appellant submitted a Notice of 
Disagreement with these denials in September 2003 and timely 
perfected his appeal in May 2004.

The appellant participated in a Travel Board hearing in 
October 2005.  A transcript of that proceeding has been 
associated with the appellant's claims file.

In March 2006, the Board remanded all of the aforementioned 
claims for additional evidentiary development and a 
Supplemental Statement of the Case was issued in November 
2009.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

As noted above, the appellant provided testimony at a hearing 
before a Veterans Law Judge in October 2005.  That Veterans 
Law Judge has since retired from the Board.  The appellant is 
entitled to a hearing with a Veterans Law Judge who will 
decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2009).  The Board notified the appellant of 
his right to another hearing in December 2009.  In January 
2010, the appellant requested to attend a Travel Board 
hearing at the RO before a Veterans Law Judge in connection 
with his appeal.

As Travel Board hearings are scheduled by the RO (See 38 
C.F.R. §§ 20.700(e), 20.704(a) (2009)), the Board must 
therefore remand the case to the RO so that a Travel Board 
hearing can be scheduled.  See also 38 C.F.R. § 20.703 
(2009).  Accordingly, the case is remanded to the RO for the 
following action:

The RO should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge of the Board, with 
the appellant attending at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


